Exhibit 99.2 Consolidated Financial Statements Life Technologies Corporation Years Ended December31, 2013 and 2012 With Report of Independent Auditors Life Technologies Corporation Consolidated Financial Statements Years Ended December31, 2013 and 2012 Contents Page Report of Independent Auditors 1 Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Life Technologies Corporation Report of Independent Auditors The Shareholder of Life Technologies Corporation Thermo Fisher Scientific Inc. We have audited the accompanying consolidated financial statements of Life Technologies Corporation, which comprise the consolidated balance sheets as of December31, 2013 and 2012, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in conformity with U.S. generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free of material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the UnitedStates. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Life Technologies Corporation at December31, 2013 and 2012, and the consolidated results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP San Diego, CA April 15, 2014 1 Life Technologies Corporation Consolidated Balance Sheets (In Thousands) December 31 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash Trade accounts receivable, net of allowance for doubtful accounts of $15,571 and $14,336, respectively Inventories, net Deferred income tax assets Prepaid expenses and other current assets Total current assets Long-term investments Property and equipment, net Goodwill Intangible assets, net Deferred income tax assets Other assets Total assets $ $ Liabilities and equity Current liabilities: Current portion of long-term debt $ $ Short-term borrowings – Accounts payable Deferred compensation and related benefits Deferred revenues and reserves Accrued expenses and other current liabilities Accrued income taxes Total current liabilities Long-term debt Pension liabilities Deferred income tax liabilities Income taxes payable Other long-term obligations Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock; $0.01par value, 6,405,884shares authorized; no shares issued or outstanding – – Common stock; $0.01par value, 400,000,000shares authorized; 223,235,612 and 218,741,855 shares issued, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Less cost of treasury stock; 50,238,421shares and 47,503,208shares, respectively ) ) Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes for additional information. 2 Life Technologies Corporation Consolidated Statements of Operations (In Thousands) Year Ended December 31 Revenues $ $ Cost of revenues Purchased intangibles amortization Gross profit Operating expenses: Selling, general, and administrative Research and development Business consolidation costs Total operating expenses Operating income Other income (expense): Interest income Interest expense ) ) Other expense, net ) ) Total other expense, net ) ) Income before provision for income taxes Income tax provision ) ) Net income Net loss attributable to noncontrolling interests Net income attributable to Life Technologies $ $ See accompanying notes for additional information. 3 Life Technologies Corporation Consolidated Statements of Comprehensive Income (In Thousands) Year Ended December 31 Net income $ $ Other comprehensive income (loss), net of tax: Pension plans: Actuarial gain (loss) ) Prior service cost Amortization or settlement recognition of net loss Amortization of prior service credit ) ) Total pension plans ) Realized (gain) loss on cash flow hedges, reclassed into earnings ) ) Translation adjustments ) Other comprehensive loss, net of tax ) ) Comprehensive income, net of tax Comprehensive (income) loss attributable to noncontrolling interest: Translation adjustments attributable to noncontrolling interest ) (4
